DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 94-108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, section a and section c, “a housing” is referenced.  It is unclear as to whether this is the same housing or whether there are two separate housings.  Section a and section b both reference “a safety barrier” and it is unclear as to whether this is the same safety barrier or whether there are two separate safety barriers.  There appears to be an issue with the antecedent basis in this claim.
In claim 103, “the drive wheel” lacks clear antecedent basis.
In claim 109, line 4 and line 11, “ a housing” is referenced.  It is unclear as to whether this is the same housing or whether there are two separate housings.  On line 2 and line 5, “a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 94-103 and 109-113 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (US 7,841,269 B1).
Regarding claim 1, as best understood, Jacobs discloses a) a deployment mechanism (Fig. 10, 28) capable of deploying a safety barrier (Fig. 1, 18) by extending and retracting the safety barrier from within a housing (Fig. 10, 56 and Fig. 8 illustrates the extension of 18 out of the barrier 16 which holds the housing 56); b) a safety barrier (Fig. 1 illustrates elements 14, 16 and 18 working together to form the safety barrier and Fig. 10 illustrates 18 connected to 28, 32 and 42 for deployment) connected to the deployment mechanism and comprising an elongated member (col. 12 ln. 42-45) with an alert area (Fig. 1), the alert area having at least one visual element (Fig. 1) configured to produce a visual alert (Fig. 2, A user control unit 27 is provided to operate the functions of the defense barrier 14 and may be integral with the vehicle and or hand held remote units”, i.e. the remote unit is connected to the controller 27 and directs the operation of the safety barrier 14); and c) a housing (Fig. 10, 56) for containing the deployment mechanism and safety barrier, the housing configured to allow extension and retraction of the safety barrier along the predetermined linear travel path from within the housing (col. 10 ln. 2-16). 
[AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    599
    646
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    601
    610
    media_image2.png
    Greyscale

[AltContent: rect]




Regarding claim 95, Jacobs discloses wherein the device comprises an engagement mechanism (Fig. 10, 58) for releasably coupling the safety barrier to the linear travel guide (40).  
As to claim 96, Jacobs discloses wherein the deployment mechanism and linear travel guide are operatively positioned relative to one another such that the deployment mechanism and linear travel guide cooperate to move the safety barrier along the linear travel path (Fig. 10).  
Regarding claim 97, Jacobs discloses wherein the linear travel guide comprises at least one linear rail (Fig. 9, 26) and at least one corresponding rail carriage (Fig. 9, 36) configured to move along the at least one linear rail in the linear travel path.  
As to claim 98, Jacobs discloses wherein the at least one rail carriage is configured to couple with the at least one linear rail to move along the at least one linear rail (col. 9 ln. 30-40).  
Regarding claim 99, Jacobs discloses wherein the at least one linear rail comprises at least one stationary bar configured to attach to a corresponding aperture or slot on the rail carriage and at least one groove configured to receive and keep a portion of the carriage rail within the groove (Fig. 9 illustrates the groove portion of rail 26 that receives 36).  
As to claim 100, Jacobs discloses wherein the at least one linear rail comprises a first groove at a top edge and a second groove at bottom edge; and wherein the first and second groves are configured to receive and keep the carriage rail within the grooves when moving along the travel path (col. 9 ln. 30-55 and Fig. 9 illustrates the top and bottom edge of the grooves).  
Regarding claim 101, Jacobs discloses wherein the deployment mechanism and linear guide comprise a linear motion system, the device comprising a linear travel system configured to allow a 
As to claim 102, Jacobs discloses further comprising a guide wheel (Fig. 9, 44) in mechanical communication with a surface of the elongated member of the safety barrier and configured to direct movement along the travel path; wherein the guide wheel is configured to remain in mechanical communication with the surface of the elongated member of the safety barrier (Fig. 9 illustrates the guide wheel in communication with 26).  
Regarding claim 103, as best understood, Jacobs discloses wherein the guide wheel is configured to act on a different surface of the elongated member of the safety barrier than the drive wheel (Fig. 9, 44).  
Regarding claim 109, as best understood, Jacobs discloses a) a safety barrier device (Fig. 1, 14/16) comprising: a deployment mechanism (Fig. 10, 28) capable of deploying a safety barrier (Fig. 1, 18) by extending and retracting the safety barrier (col. 9 ln. 39-45) from within a housing (Fig. 10, 56); a safety barrier (Fig. 1 illustrates elements 14, 16 and 18 working together to form the safety barrier and Fig. 10 illustrates 18 connected to 28, 32 and 42 for deployment) connected to the deployment mechanism and comprising an elongated member (col. 12 ln. 42-45) an alert area (Fig. 1), the alert area having at least one visual element (Fig. 1) configured to produce a visual alert (Fig. 2, 20 and 22 and Fig. 2 also illustrates the visual alert that displays the police sign) effective to be perceived by a nearby motorist (Fig. 12, 82), the deployment mechanism and safety barrier being operatively positioned and disposed relative to one another to cause movement of the safety barrier along a predetermined linear travel path in response to the deploying; and a housing for containing the deployment mechanism and safety barrier, the housing configured to allow extension and retraction of the safety barrier along the predetermined linear travel path from within the housing; b) a controller (Fig. 4, 27) communicatively connected to the safety barrier device and configured to control operation of the one or more device A user control unit 27 is provided to operate the functions of the defense barrier 14 and may be integral with the vehicle and or hand held remote units”, i.e. the remote unit is connected to the controller 27 and directs the operation of the safety barrier 14); wherein the deployment mechanism is configured to move the safety barrier in a predefined manner while the alert area of the safety barrier is producing a visual alert (Fig. 2, 20 and 22 and Fig. 2 illustrates the display of the polices sign) to thereby alert a nearby motorist; and  7S/N: 16/411,135 wherein the deployment mechanism and linear travel guide are operatively positioned relative to one another such that the deployment mechanism and linear travel guide cooperate to move the safety barrier along the linear travel path (col. 6 ln. 30-37).
As to claim 110, Jacobs discloses further comprising at least one linear travel guide (Fig. 8, 40) configured to direct travel of the safety barrier along the linear travel path, and an engagement mechanism (Fig. 10, 58) for releasably coupling the safety barrier to the linear travel system (col. 6 ln. 15-20 and col. 9 ln. 40-50).  
Regarding claim 111, Jacobs discloses wherein the deployment mechanism and linear travel guide are operatively positioned relative to one another such that the deployment mechanism and linear travel guide cooperate to move the safety barrier along the linear travel path (Fig. 8 and col. 9 ln. 40-50).  
As to claim 112, Jacobs discloses further comprising a guide wheel (Fig. 9, 44) in mechanical communication with a surface of the elongated member of the safety barrier and configured to direct movement along the travel path; wherein the guide wheel is configured to remain in mechanical 
Regarding claim 113, Jacobs discloses wherein operation of the device comprises at least one of selective activation of the deployment mechanism, selective activation of the visual element, selective deactivation of the deployment mechanism, selective deactivation 8S/N: 16/411,135 of the visual element, selection of a parameter associated with the deployment mechanism, selection of a parameter associated with the visual effects produced by the visual alert area; and selection of at least one activation duration (col. 9 ln. 10-15 and col. 11 ln. 55 – col. 12 ln. 7).


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt et al. (US 2012/0111261 A1).
Regrading claim 1, as best understood, Schmitt et al. disclose a) a deployment mechanism (Fig. 2B, 28 and Fig. 4, 102 and para. [0102]) capable of deploying a safety barrier (Fig. 1A, 11 of 10) by extending and retracting the safety barrier from within a housing (Fig. 1A, 12); b) a safety barrier (Fig. 1 illustrates 11 extending outward and into 12 to form a barrier to shield a wheelchair user as they access the vehicle) connected to the deployment mechanism (Fig. 2B, 28 and para. [0072]) and comprising an elongated member (Fig. 9, 26 and Fig. 1 illustrates an additional elongated member extending from the vehicle) with an alert area (para. [0065] disclose “the arm 10 of the lift guard 1 extends out away from the vehicle where it serves to reserve sufficient space to the side of the vehicle as shown in the figure such that the wheelchair-bound passenger can access the wheelchair lift, free from any encroachment from adjacent vehicles”, i.e. the sufficient space is equivalent to an alert area), the alert area having at least one visual element (Fig. 2C, 33/34 and Fig. 1, caution ramp access sign of 12) configured to produce a visual alert effective to be perceived by a nearby motorist (para. [0075] disclose “Caution signs (e.g., “CAUTION WHEELCHAIR ACCESS”) 34 and 33 are attached to the sleeve 12”, i.e. the caution signs are the arm 10 includes two pieces, the main arm 10 and a telescoping slide arm 11 which nests inside the arm 10 when the device is in a stowed or nested condition and which slides out to a fully extended position when the device is deployed”, i.e. the housing 10 includes 28 and 11 which extends and retracts in and out of the housing 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 104-108 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 7,841,269 B1) in view of Schmitt (US 2012/0111261 A1).
Jacobs discloses the claimed invention including the deployment mechanism (Fig. 10, 28) and a drive wheel (Fig. 7) engaged with a surface of the safety barrier; wherein the 
Jacobs does not explicitly disclose wherein the deployment mechanism comprises a DC motor driving a drive wheel, and pivoting motor assembly; wherein the drive wheel is engaged with a surface of the safety barrier, and wherein a linear spring 5S/N: 16/411,135 attached to the motor assembly allows the drive wheel to pivot and remain in contact with the safety barrier.  
However, Schmitt et al. disclose a DC motor (Fig. 44, 51) driving a drive wheel, and pivoting motor assembly (Fig. 45, 61) and wherein a linear spring (Fig. 2A, 45)  5S/N: 16/411,135 attached to the motor assembly allows the drive wheel (Fig. 44, 53) to pivot and remain in contact with the safety barrier.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deployment mechanism of Jacobs to include a DC motor, pivoting motor assembly and a linear spring in order to facilitate the driving of the drive wheel and to allow the drive wheel to pivot and remain in contact with the safety barrier.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Donan (US 2017/0210284 A1) discloses a safety barrier device for a road vehicle that extends outward to provide a physical barrier and visual alert to motorists traveling nearby.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612